J-S32023-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 RASHAAN LONDALE GREER                    :
                                          :
                    Appellant             :   No. 386 MDA 2022

           Appeal from the PCRA Order Entered January 21, 2022
  In the Court of Common Pleas of York County Criminal Division at No(s):
                         CP-67-CR-0005885-2010


BEFORE: PANELLA, P.J., BENDER, P.J.E., and LAZARUS, J.

MEMORANDUM BY BENDER, P.J.E.:                   FILED: OCTOBER 20, 2022

      Appellant, Rashaan Londale Greer, appeals from the post-conviction

court’s January 21, 2022 order denying his timely-filed petition under the Post

Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546. After careful review,

we vacate the court’s order and remand for further proceedings.

      We need not reproduce the facts of Appellant’s underlying convictions

for purposes of his present appeal. We only note that in July of 2011, a jury

convicted him of first-degree murder and carrying a firearm without a license.

He was sentenced on August 24, 2011, to a term of life imprisonment, without

the possibility of parole, for his murder conviction, and a consecutive term of

3½ to 7 years’ imprisonment for his firearm crime. Appellant filed a timely

direct appeal and, after this Court affirmed his judgment of sentence, our

Supreme Court denied his subsequent petition for permission to appeal. See
J-S32023-22



Commonwealth v. Greer, 55 A.3d 149 (Pa. Super. 2012) (unpublished

memorandum), appeal denied, 63 A.3d 1244 (Pa. 2013).

      Appellant filed a timely, pro se PCRA petition on July 3, 2013. Counsel

was not appointed to represent Appellant until August of 2017. Thereafter,

that attorney — Lori Yost, Esq. — filed several amended petitions on

Appellant’s behalf.      On February 21, 2020, Attorney Yost withdrew her

appearance, and Anthony J. Tambourino, Esq., entered his appearance on

Appellant’s behalf. On February 3, 2021, Attorney Tambourino filed another

amended PCRA petition. A hearing was conducted on June 21, 2021. On

January 21, 2022, the court issued an order and opinion denying Appellant’s

PCRA petition.

      Appellant filed a timely notice of appeal, and he complied with the PCRA

court’s order to file a Pa.R.A.P. 1925(b) concise statement of errors

complained of on appeal. The PCRA court thereafter issued an order indicating

that it was relying on the rationale in its January 21, 2022 opinion in support

of its decision to deny Appellant’s petition. On appeal, Appellant states four

issues for our review:

      1. Trial counsel was ineffective for failing [to] investigate and
      present character witnesses at trial.

      2. Trial counsel was ineffective when he failed to determine and
      use at trial the complete relevant criminal record for
      Commonwealth eyewitness, Wanda Clark, through the discovery
      process or independent investigation. The complete rap sheet for




                                     -2-
J-S32023-22


        Wanda Clark was Brady[1] material, was withheld by the
        prosecution, and relevant to her credibility.

        3. Trial counsel was ineffective for failing to request a voluntary
        manslaughter instruction when the evidence supported such an
        instruction.

        4. Trial counsel was ineffective for failing to present a defense of
        imperfect self-defense at trial when the evidence supported such
        a defense, and further evidence could have been developed at trial
        to effectively support such a defense and a voluntary
        manslaughter instruction.

Appellant’s Brief at 4.

        Before we review Appellant’s claims, we must address an application for

remand filed by Attorney Tambourino on April 21, 2022, which this Court

deferred to the present panel for disposition. In that application, Attorney

Tambourino states that he received a letter from Appellant on April 18, 2022,

requesting that counsel file a petition for remand under our Supreme Court’s

recent decision in Commonwealth v. Bradley, 261 A.3d 381 (Pa. 2021), so

that Appellant can allege “additional issues of ineffective assistance of … [trial]

counsel, and ineffective assistance against PCRA counsel.”         Application for

Remand, 4/21/22, at 3 ¶ 12.            Specifically, Appellant seeks to argue that

Attorney Tambourino was ineffective for not pursuing seven additional

ineffectiveness claims regarding his trial counsel. See id. at 4-5. Appellant

also wishes to claim that Attorney Tambourino was ineffective for “failing to

present competent evidence at the PCRA hearing proving that trial counsel

easily could have obtained [eyewitness] Wanda Clark’s complete criminal


____________________________________________


1   Brady v. Maryland, 373 U.S. 83 (1963).

                                           -3-
J-S32023-22



record[,]” and for “failing to investigate and present character witnesses at

the PCRA evidentiary hearing who were competent to testify to [Appellant’s]

reputation for law-abidingness and peacefulness at the relevant time period

of the crime.” Id. at 6. Attorney Tambourino concludes that, “[u]nder the

circumstances, … remand is necessary so that the PCRA [c]ourt may conduct

a hearing to determine whether Appellant should be appointed new PCRA

counsel for his PCRA appeal.” Id.

      We agree with Attorney Tambourino.        In Bradley, the Pennsylvania

Supreme Court expanded the opportunity for a PCRA petitioner to raise claims

of PCRA counsel’s ineffectiveness. Previously, “the sole method by which a

petitioner c[ould] challenge the ineffectiveness of PCRA counsel [wa]s by filing

… a response to the PCRA court’s Rule 907 dismissal notice.” Bradley, 261

A.3d at 386. The Bradley Court abandoned that approach, holding “that a

PCRA petitioner may, after a PCRA court denies relief, and after obtaining

new counsel or acting pro se, raise claims of PCRA counsel’s ineffectiveness

at the first opportunity to do so, even if on appeal.” Id. at 401 (emphasis

added). Here, Appellant is seeking to raise ineffectiveness claims against his

present counsel, Attorney Tambourino.       He has not been appointed new

counsel, and he is not proceeding pro se.      Thus, we agree with Attorney

Tambourino that we must remand for the PCRA court to appoint Appellant new

counsel who can assist him in raising his PCRA-counsel ineffectiveness claims

on appeal.

      Moreover, the Bradley Court advised that,

                                     -4-
J-S32023-22


      the appellate court may need to remand to the PCRA court for
      further development of the record and for the PCRA court to
      consider such claims as an initial matter. Consistent with our prior
      case law, to advance a request for remand, a petition would be
      required to provide more than mere boilerplate assertions of PCRA
      counsel’s ineffectiveness…; however, where there are material
      facts at issue concerning [claims challenging counsel’s
      stewardship] and relief is not plainly unavailable as a matter of
      law, the remand should be afforded.

Id. at 402.

      In this case, Appellant has presented more than mere boilerplate

allegations of Attorney Tambourino’s ineffectiveness. We conclude that it is

therefore appropriate for the PCRA court to develop the record regarding these

issues and consider them in the first instance. Accordingly, we vacate the

PCRA court’s order denying Appellant’s petition and remand for further

proceedings.

      Order vacated.      Case remanded with instructions.          Jurisdiction

relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/20/2022




                                     -5-